 
Exhibit 10.1
 
BOARD ADVISORY AGREEMENT


This Board Advisory Agreement (“Agreement”) is made and entered into as of the
9th day of  November, 2010, by and between Abtech Holdings, Inc., a Nevada
corporation (the “Company”), and James Saxton, LLC, and shall have an effective
date of November 1, 2010 (the “Effective Date”).


Recitals


WHEREAS, James Saxton is a member of James Saxton, LLC;


WHEREAS, the Company desires to engage James Saxton of James Saxton, LLC
(“Advisor”) to perform certain advisory services for the Company and Advisor is
willing to perform such services, on terms set forth more fully below; and


WHEREAS, James Saxton, LLC shall exclusively appoint Advisor to perform such
advisory services for the Company on behalf of the James Saxton, LLC and agrees
that Advisor will be the only contact person with the Company for purposes of
this Agreement.


NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:


1.           Services and Compensation.


(a) Advisor agrees to perform for the Company the services in connection with
being a founding member of the advisory board of the Company (“Services”)
described in Exhibit A, attached hereto.


(b) The Company agrees to pay Advisor the compensation set forth in Exhibit A
for the performance of the Services.


(c) The Company shall pay or reimburse Advisor for all reasonable and necessary
travel, business and other expenses incurred by Advisor in connection with the
performance of Services hereunder as previously approved by the Company in
writing.


2.           Confidentiality.


(a) “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, services, current and prospective customers and partners, customer and
partner lists, markets, processes, financial information, marketing, or other
business information developed by Advisor pursuant to this Agreement or
disclosed by the Company either directly or indirectly in writing, orally or by
drawings.


(b) Advisor will not, during or subsequent to the term of this Agreement, use
the Company’s Confidential Information for any purpose whatsoever other than the
performance of the Services on behalf of the Company or disclose the Company’s
Confidential Information to any third party.  It is understood that said
Confidential Information shall remain the sole property of the Company.  Advisor
further agrees to take all reasonable precautions to prevent any unauthorized
disclosure of such Confidential Information.  Confidential Information does not
include information which (i) is known to Advisor at the time of disclosure to
Advisor by the Company as evidenced by written records of Advisor, (ii) has
become publicly known and made generally available through no wrongful act of
Advisor, or (iii) has been rightfully received by Advisor from a third party who
is authorized to make such disclosure.  Without the prior written approval of
the other party, each party will not directly or indirectly disclose to anyone
the contents of this Agreement.


 
Page 1 of 5

--------------------------------------------------------------------------------

 

(c) Advisor recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  Advisor agrees
that, to the extent that Advisor is aware that such information is confidential,
non-public information acquired by the Company from such third party under a
confidentiality agreement, Advisor owes the Company and such third parties,
during the term of this Agreement and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out the Services for the Company consistent with the Company’s
agreement with such third party.


(d) Upon the termination of this Agreement, or upon Company’s earlier request,
Advisor will deliver to the Company all of the Company’s property or
Confidential Information that Advisor may have in Advisor’s possession or
control.


3.           Ownership. Advisor agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets conceived, made or discovered by Advisor, solely or in
collaboration with others, during the period of this Agreement which relate in
any manner to the business of the Company that Advisor may be directed to
undertake, investigate or experiment with, or which Advisor may become
associated with in work, investigation or experimentation in the line of
business of Company in performing the Services hereunder are the sole property
of the Company.


4.           Term and Termination. This Agreement will commence on the Effective
Date and will continue until terminated by either party for breach or upon
thirty (30) days prior written notice.  Notwithstanding the  foregoing, the
Company will not terminate this Agreement during the first year other than for
“Cause” which  shall be defined as: (a) conviction of Advisor of a felony or
entry of a plea of guilty or nolo contendere to a felony; (b)  Advisor’s
repeated refusal to perform or disregard of his duties and responsibilities, or
failure to adhere to the  Company’s corporate codes or policies or procedures,
as in effect or amended from time to time after  reasonable notice from Company;
(c) Advisor’s material breach of any material provision of this Agreement;
(d)  Advisor’s engaging, during the term of this Agreement, in activities that
are prohibited by state and/or federal laws prohibiting discrimination based on
gender, age, race, religion, or national origin or engaging in conduct that
constitutes sexual harassment; or (e) if Advisor no longer serves as the primary
contact for the Company for purposes of this Agreement; provided, that in each
case the Company has provided written notice to Advisor of such Cause and
provided a reasonable opportunity to cure.


5.           Independent Contractor. Advisor shall perform the Services
hereunder as an independent contractor. Advisor acknowledges and agrees that
Advisor is obligated to report as income all compensation received by Advisor
pursuant to this Agreement, and Advisor agrees to and acknowledges the
obligation to pay all self-employment and other taxes thereon.  Advisor further
agrees to indemnify the Company and hold it harmless to the extent of any
obligation imposed on Company (i) to pay in withholding taxes or similar items
or (ii) resulting from Advisor’s being determined not to be an independent
contractor.


6.           Miscellaneous.


(a) This Agreement is the entire agreement of the parties and supersedes any
prior or contemporaneous agreements whether oral or written between them with
respect to the subject matter hereof.  This Agreement may be changed only if
agreed to in writing by both parties.


(b) This Agreement may be executed in one or more counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.


(c) If any provision of this Agreement is held to be unenforceable for any
reason, such provision shall be adjusted rather than voided, if possible, in
order to achieve the intent of the parties to the maximum extent possible.  In
any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the full extent possible.


 
Page 2 of 5

--------------------------------------------------------------------------------

 

(d) The waiver of any term or condition contained in this Agreement by any party
to this Agreement shall not be construed as a waiver of a subsequent breach or
failure of the same term or condition or a waiver of any other term or condition
contained in this Agreement.


(e)  This Agreement shall be construed in accordance with the laws of the State
of New York applicable to contracts executed and to be wholly performed within
such State.


(f)  The Recitals of this Agreement are hereby incorporated herein by reference
as agreements of the parties.


 
Page 3 of 5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
COMPANY:
     
ABTECH HOLDINGS, INC.
     
By:
/s/ Mandi Luis
 
Name:  Mandi Luis
 
Title:  President
     
By:
/s/ Glenn Rink
 
Name:  Glenn Rink
 
Title:  Director
     
JAMES SAXTON, LLC
     
By:
/s/ James Saxton
 
Name:  James Saxton
 
Title:  Manager/Member

 
 
Page 4 of 5

--------------------------------------------------------------------------------

 

EXHIBIT A


SERVICES AND COMPENSATION


1.           Services.  Advisor will render to the Company the following
Services:


 
·
Serve on the Advisory Board of the Company

 
·
Advise the Board of Directors of the Company and the President of the Company on
strategic matters



2.           Compensation.   The Company shall pay Advisor as follows:


 
·
$15,000 per quarter for two years payable on the last day of each quarter for
attending quarterly meetings in person or over the phone; provided, however,
that in the event of Advisor’s resignation or termination from such advisory
board position for any reason, the Company’s obligation to pay Advisor such
amounts shall cease.  The first payment due under this Agreement shall be
payable on January 31, 2011, and thereafter on the last day of each quarter.

 
·
Subject to approval by the Board of Directors of the Company and execution of a
non-qualified stock option agreement acceptable to Advisor and the Company, the
Company will grant Advisor an option award to purchase 240,000 shares of the
Company’s common stock, par value $.001, with such award vesting 12.5% on
January 31, 2011, and thereafter on the last day of each quarter.  The vesting
of the option shall accelerate in full if the Company is acquired (whether by
share purchase, merger, consolidation, asset purchase, or any other form of
transaction) or if the Company terminates Advisor’s advisory board position in
connection with any such acquisition.   The option will be granted within ten
(10) business days following the Effective Date of this Agreement.  The option
shall be exercisable for a period of five years following the date of grant.  In
the event of Advisor’s resignation or termination from such advisory board
position for any reason, any unvested portion of the option shall expire
thereafter.  The exercise price of the option will be the fair market value of a
share of the Company’s common stock on the date of grant.

 
 
Page 5 of 5

--------------------------------------------------------------------------------

 